Citation Nr: 1434493	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-05 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected plot and internment allowance.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel








INTRODUCTION

The decedent served with the Philippine Commonwealth Army from November 1941 to May 1942 and with the Regular Philippine Army from May 1945 to June 1946.  He died on February [redacted], 2007.  The appellant claims as the surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal was processed using the Veterans Benefits Management System (VBMS) Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The decedent died in February 2007 from nonservice-connected causes.

2. At the time of his death, the decedent was not in receipt of VA compensation or pension benefits, nor was there a claim for such benefits pending.

3. The decedent was not discharged from service due to a disability that was incurred or aggravated in the line of duty.

4. The decedent's body was not unclaimed, and the appellant paid the funeral expenses in full.

5. The decedent did not die while properly hospitalized by VA.

CONCLUSION OF LAW

The criteria for entitlement to VA burial and plot or interment allowances have not been met. 38 U.S.C.A. §§ 2302, 2303 (West 2002); 38 C.F.R. § 3.1600 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Veterans Claims Assistance Act (VCAA) has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In the present case there is no legal basis upon which the sought burial benefits may be awarded, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2013).  Where, as here, the decedent's death is not service-connected, entitlement is based upon the following conditions:

If a veteran's death is not service connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly hospitalized by VA. 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

III. Analysis

The record shows that the decedent died in February 2007.  The appellant submitted an application for burial benefits in May 2007.  Based on a review of the evidence, the Board finds that the criteria for payment of a nonservice-connected burial allowance have not been met. 

At the time of his death, the decedent was not receiving VA compensation or pension benefits and did not have a claim for VA compensation or pension benefits pending, nor does the appellant claim that any such claim was pending.

Additionally, the decedent was not discharged or released from active service for a disability incurred or aggravated in the line of duty.  The decedent's body was not held by a State, and the record does not reflect that no next of kin or other person claimed the body and that there were insufficient available resources to cover burial and funeral expenses.  

The decedent also did not die while properly hospitalized by VA.  The evidence shows the Veteran's place of death was a private hospital.  In addition, the appellant does not contend that the decedent was interred in a National cemetery or in a section of a State-owned cemetery used solely for the remains of persons eligible for burial in a national cemetery.

Finally, the Board notes that Public Law 101-508, eliminated VA's authorization to pay plot and interment allowance based solely on wartime service.  For death occurring on or after November 1, 1990, entitlement to a plot allowance is based on whether a veteran is entitled to a burial allowance, or whether the veteran was discharged from service for a disability incurred in line of duty, or was buried in a State cemetery in a section reserved for veterans who could be buried in a national cemetery.  In this case, the decedent died on February [redacted], 2007, well after November 1, 1990.  As noted above, the Veteran does not meet the requirements for a burial allowance, was not discharged from service for a disability incurred in line of duty, and was not buried in a State cemetery in a section of the cemetery reserved for veterans. 

While the Board is sympathetic to the arguments presented by the appellant and the nature of her claim, the law is very clear and precludes eligibility in this case.  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. at 430.  Regrettably, the Board has no other alternative but to deny the appellant's appeal as she does not meet the legal criteria for payment of nonservice-connected plot and burial allowance.






ORDER

The claim for nonservice-connected plot and internment allowance is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


